Citation Nr: 0804173	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-29 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

2.  Entitlement to service connection for disability 
manifested by chest pain.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include depression, anxiety, stress and memory 
loss.  

5.  Entitlement to service connection for heel spurs.  

6.  Entitlement to service connection for bilateral shoulder 
disability.  

7.  Entitlement to service connection for disability 
manifested by stomach and bowel problems.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
umbilical hernia.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vision loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and D.C.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to May 
1972 and from February 1975 to April 1987.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

A review of the record reveals that the veteran's original 
claim for service connection for umbilical hernia was denied 
by rating decision in July 1990 and that his original claims 
for service connection for bilateral hearing loss and vision 
loss were denied by rating decision in May 1998.  The veteran 
was provided notice of these adverse decision and his 
appellate rights; however, he did not file an appeal of 
either decision.  As such, those decisions are final. 38 
U.S.C.A. § 7105 (West 2002).  In reviewing the September 2003 
rating decision, the RO apparently reopened the claims for 
service connection for umbilical hernia, bilateral hearing 
loss and vision loss, and considered the claims on the 
merits.  However, the Board must make its own initial 
determination as to whether new and material evidence has 
been presented to reopen the veteran's claims.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, 
the issues are properly framed as listed on the title page 
above.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2007).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
bilateral hearing loss is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to the 
underlying issue.  The Board also finds that additional 
development is required for the issues of entitlement to 
service connection for disability manifested by stomach and 
bowel problems and whether new and material has been received 
to reopen a claim of entitlement to service connection for 
umbilical hernia and vision loss.  These issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
bilateral knee disability.

2.  The medical evidence of record does not show a current 
disability manifested by chest pain.  

3.  Competent medical evidence does not indicate that the 
veteran's sleep apnea is related to his military service.

4.  Competent medical evidence does not indicate that the 
veteran's psychiatric disorder, to include depression, 
anxiety, stress, and memory loss is related to his military 
service.

5.  Competent medical evidence does not indicate that the 
veteran's heel spurs are related to his military service.  

6.  Arthritis of the shoulders was first manifest many years 
after the veteran's discharge from service, and competent 
medical evidence does not indicate the condition is related 
to his military service.

7.  In a May 1998 unappealed rating decision, the RO denied 
service connection for bilateral hearing loss.  

8.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A disability manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  A psychiatric disorder, to include depression, anxiety, 
stress, and memory loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

5.  Heel spurs were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  A bilateral shoulder disability was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  The May 1998 RO decision denying service connection for 
bilateral hearing loss is final; new and material evidence 
has been submitted since that decision to reopen this claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VA is obligated under the VCAA to make reasonable efforts to 
help the claimant obtain evidence necessary to substantiate 
the claim.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits is not authorized in cases 
involving an attempt to reopen a finally decided claim unless 
new and material evidence is presented or secured.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4)(iii).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
May 2003, prior to the initial adjudication of his claims in 
the September 2003 rating decision at issue.  An additional 
VCAA notice letter was sent in December 2003.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the December 2003 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know."  
This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), the Court held that in providing a 
claimant with notice of the legal requirement of "new" and 
"material" evidence as the pre-requisite for reopening a 
previously denied claim, the content of the VCAA notice 
issued must inform him of the "unique character of evidence 
that must be presented" in order to reopen the denied claim 
in that specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  Since the Board is reopening the 
claim of entitlement to service connection for bilateral 
hearing loss it finds that the notification requirement of 
Kent has been satisfied.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a report of VA examination 
addressing the etiology of the veteran's bilateral hearing 
loss.  In April 2006, he stated that he had no further 
information to submit.  There is no indication there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).



Entitlement to service connection for bilateral knee 
disability.  

Entitlement to service connection for disability manifested 
by chest pain.  

Entitlement to service connection for sleep apnea.  

Entitlement to service connection for a psychiatric disorder, 
to include depression, anxiety, stress and memory loss.  

Entitlement to service connection for heel spurs.  

Entitlement to service connection for bilateral shoulder 
disability.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Additionally, the 
veteran can be granted service connection for certain 
diseases, including arthritis and hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Analysis

With respect to Hickson element (1), proof of current 
disability, the medical evidence of record does not show any 
diagnosed bilateral knee disability.  While VA outpatient 
treatment records show the veteran complained of bilateral 
knee pain in August 2005, the examiner diagnosed chronic 
arthralgia.  The examiner noted that the veteran was about 80 
pounds overweight and advised that he lose weight.  Given the 
examiner's comment, the Board finds that the diagnosis of 
arthralgia is not indicative of an actual disability for VA 
purposes due to disease or injury.  Instead, it is merely a 
diagnosis of pain - which, in and of itself, is not a 
disability due to disease or injury.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.").

The Board also finds that the record is negative for any 
diagnosed disability manifested by chest pain.  In this 
regard, the Board notes that when the veteran was seen by VA 
in August 2005 the examiner simply diagnosed "chest 
discomfort" and noted that an exercise stress test done two 
months prior was incomplete due to elevated blood pressure.  
The veteran was advised to take a nuclear stress test, but he 
indicated that he was not interested in any further testing.  
The veteran complained of chest pain again in April 2006; 
however, no relevant disability was diagnosed.  The examiner 
simply noted "chest pain off and on."  

In the absence of a confirmed diagnosis of bilateral knee 
disability and a disability manifested by chest pain, service 
connection is not warranted.  The case law is well settled on 
this point.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) [service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim).] See also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) [service connection claim must be accompanied 
by evidence establishing the claimant currently has the 
claimed disability].

In short, Hickson element (1) has not been met.  So service 
connection for bilateral knee disability and disability 
manifested by chest pain must be denied on this basis alone - 
irrespective of any other Hickson considerations.

Regarding the remaining claims, the Board finds that Hickson 
element (1) has been met.  That is, the Board notes that the 
medical evidence shows diagnoses for sleep apnea, a 
psychiatric disorder (major depressive disorder), heel spurs 
and bilateral shoulder arthritis.  As such, the Board finds 
that Hickson element (1), current disability, has been met as 
to these claims.

Turning to element (2), in-service incurrence of disease or 
injury, the veteran's service treatment records are 
pertinently negative for any complaints or findings of sleep 
apnea, psychiatric problems, and heel spurs.  The records are 
also void of any complaints or findings referable to the 
shoulders.  The veteran's September 1986 military separation 
examination physical and psychiatric evaluations were normal.  

In addition, there is no evidence of arthritis of the 
shoulders during service or within the one-year presumptive 
period after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The medical record reflects 
diagnoses of arthritis of the shoulders in 2004.  So it 
cannot be presumed the bilateral shoulder arthritis was 
incurred in service.  Hickson element (2) has not been met 
regarding these claims.

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
sleep apnea, psychiatric disorder, heel spurs and bilateral 
shoulder arthritis to his military service.  In the absence 
of evidence of in-service disease or injury, VA is not 
obligated to obtain a medical nexus opinion.  Cf. Charles v. 
Principi, 16 Vet. App. 370, 371-72 (2002).

The Board has considered the veteran's testimony as well as 
the numerous lay statements submitted on his behalf.  
However, the Court has held that a lay person is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, 
these assertions of medical disability and causation, absent 
corroboration by objective medical evidence and opinions, are 
of extremely limited value.  

In short, none of the claims have satisfied all of the 
Hickson elements.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral knee 
disability, disability manifested by chest pain, sleep apnea, 
a psychiatric disorder, heel spurs and bilateral shoulder 
disability.  The benefits sought on appeal are accordingly 
denied.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  

Pertinent Law and Regulations

Service connection - in general

The laws and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - hearing loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).   The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in February 2003, subsequent to this delimiting date.  
So the current version of this law, set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a May 1998 rating decision, the RO denied entitlement to 
service connection for bilateral hearing loss.  The basis for 
the decision was that the medical evidence did not show 
current hearing loss for VA purposes.  The veteran was 
provided notice of the adverse decision, but did not file an 
appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

The veteran sought to reopen the claim in February 2003. 

Evidence added to the record since the 1998 decision includes 
a January 2007 VA audiological examination showing hearing 
loss in both ears for VA purposes.  

The January 2007 VA audiological examination is new and 
material evidence since it shows that the veteran currently 
has bilateral hearing loss for VA purposes.  Accordingly, 
this claim is reopened.  See 38 C.F.R. § 3.156.

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.




ORDER

Entitlement to service connection for bilateral knee 
disability is denied.  

Entitlement to service connection for disability manifested 
by chest pain is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a psychiatric disorder, 
to include depression, anxiety, stress and memory loss is 
denied.  

Entitlement to service connection for heel spurs is denied.  

Entitlement to service connection for bilateral shoulder 
disability is denied.  


REMAND

Reasons for remand

Entitlement to service connection for disability manifested 
by stomach and bowel problems.  

Entitlement to service connection for bilateral hearing loss.  

VA examination 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include, if applicable, within the presumptive period]; and 
(3) medical nexus.  See Hickson, supra.

The evidence of record reflects that the veteran currently 
suffers from stomach and bowel problems, namely constipation.  
His service treatment records also show that he suffered from 
constipation while in service.  His September 1986 separation 
examination noted that he had occasional constipation which 
was treated by laxatives with some relief.  Applying the 
Hickson analysis outlined above, the evidence reflects that 
elements (1) and (2) have been met.

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

Regarding hearing loss, the Board notes that the December 
1971 entrance examination revealed that at 500, 1000, 2000, 
3000, 4000 and 6000 Hertz the pure tone threshold levels, in 
decibels, were 15, 30, 15, 15, 15 and 25 in the right ear and 
10, 10, 15, 15, 15 and 35 in the left ear.  The Board finds 
that these threshold levels possibly indicate some degree of 
pre-existing hearing loss upon entrance into service.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

The Board acknowledges the June 2007 VA medical opinion which 
concluded that the veteran's bilateral hearing loss was not 
related to service; however, this opinion does not address 
the question of whether there was a worsening of any pre-
existing hearing loss in service.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for umbilical 
hernia.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for vision loss.  

VCAA

As previously noted, the VCAA, enacted in November 2000, 
enhanced VA's duty to notify an appellant of the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In addition to the above-referenced procedures for 
implementation of the duty to notify and assist under the 
VCAA, there is another precedent decision recently enacted 
during the pendency of this appeal pertaining specifically to 
a petition to reopen a previously denied claim for VA 
benefits.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in providing a claimant with notice of the 
legal requirement of "new" and "material" evidence as the 
pre-requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform the appellant 
of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in the 
specific case at issue -- including with respect to each 
legal requirement that must be established to warrant 
entitlement to the benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial.  Additionally, comprehensive VCAA notice 
for a petition to reopen requires that the claimant is 
informed of the definition of "new" evidence with reference 
to his/her claim.  The failure to describe what would 
constitute "material" evidence in almost all circumstances 
will have a prejudicial effect upon the adjudication of the 
claim, and thus the absence of such information would not be 
harmless error.  However, the failure to notify a claimant of 
the need to provide "new" evidence would not have a 
prejudicial effect on the outcome of a petition to reopen, in 
the specific instance where that claim was previously denied 
on the basis of an element for which no evidence had 
previously been submitted, since any evidence submitted would 
by definition be new.

The veteran has not received notice that complies with the 
VCAA.  The VCAA notice letters sent to him in May 2003 and 
December 2003 did not specifically identify the type of 
evidence (e.g., an opinion from a medical doctor relating the 
veteran's umbilical hernia to service and medical evidence 
showing that the veteran currently has vision loss which is 
related to service) necessary to satisfy the elements of the 
underlying claims which were found insufficient in the 
previous July 1990 and March 1988 denials, in accordance with 
Kent, supra.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA letter 
specifically concerning the issues of 
whether new and material evidence has 
been submitted to reopen the claims for 
umbilical hernia and vision loss.  The 
letter must:  (i) advise him of the 
type of evidence needed to substantiate 
these claims; (ii) apprise him of the 
evidence he must submit; (iii) apprise 
him of the evidence VA will obtain; and 
(iv) request that he submit any 
relevant evidence in his possession.  
In addition, the letter must provide 
notice of the legal requirement of 
"new" and "material" evidence as the 
pre-requisite for reopening these 
previously denied claims.  The letter 
must describe what evidence would be 
needed to substantiate the element or 
elements found insufficient in the 
previous denials.  See the July 1990 
and March 1998 RO decisions.  
This notice is required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his stomach and bowel 
problems, including constipation.  His 
claims folder should be available to 
and reviewed in conjunction with the 
examination.  All indicated tests, 
studies, and X-rays should be performed 
and all findings reported in detail.  
For any condition diagnosed, the 
examiner should opine whether it is at 
least as likely as not related to the 
veteran's military service.  If no 
diagnosis to explain the veteran's 
stomach and bowel problems is 
forthcoming, the physician should 
clearly note that conclusion.  A 
complete rationale for any opinion 
expressed should be provided.

3.  Forward the claims folder to the 
June 2007 VA physician for the purpose 
of obtaining an addendum.  If this 
examiner is unavailable the case is to 
be referred to another appropriate VA 
examiner. The physician should review 
of the claims file.  The physician 
should indicate whether the veteran's 
hearing loss pre-existed service and, 
if so, whether the condition was 
aggravated beyond normal progression 
during or due to the veteran's military 
service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) (holding that an 
injury will be considered aggravated in 
service when there is a worsening of 
the underlying condition and not just a 
temporary worsening of the symptoms).  
The rationale for any opinion expressed 
should be provided.

4.  Then readjudicate the claims in 
light of any additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


